        Case 5:20-cv-03639-EJD Document 148 Filed 02/24/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                           NORTHERN DISTRICT OF CALIFORNIA
10

11
   IN RE TELESCOPES ANTITRUST                  Case No. 5:20-cv-03639-EJD
12 LITIGATION

13 This Document Relates to:                   Case No. 5:20-cv-03642-EJD
14 ALL ACTIONS
                                               [DEFENDANTS’ PROPOSED] ORDER
15                                             REGARDING BRIEFING ON
                                               JURISDICTIONAL MOTIONS
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                            772043.1
         Case 5:20-cv-03639-EJD Document 148 Filed 02/24/21 Page 2 of 2




 1          The Court, having considered the parties’ Joint Status Report re: Jurisdictional Discovery,

 2 hereby orders as follows:

 3          1.      Plaintiffs’ oppositions to the Rule 12(b)(6) motions to dismiss for lack of personal

 4 jurisdiction (in both the DPP and IPP actions) shall be filed no later than May 17, 2021.1

 5          2.      Defendants’ replies in support of the Rule 12(b)(6) motions to dismiss for lack of

 6 personal jurisdiction (in both the DPP and IPP actions) shall be filed no later than June 1, 2021.

 7           3.      All other disputes regarding the scope and scheduling of jurisdictional discovery
     are referred to Magistrate Judge DeMarchi for resolution.
 8
          4.      A hearing on the anticipated Rule 12(b)(6) motion is tentatively set for June 17,
 9
     2021 at 9:00 a.m.
10 IT IS SO ORDERED.

11
               February 24, 2021
     Dated: ________________________                       _________________________________
12                                                         EDWARD J. DAVILA
                                                           United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
       Defendants will a new notice of motion per the Court’s February 5, 2021 Order (ECF No. 109 at
28
     ¶ 6) fourteen days prior to this deadline for filing oppositions.
                                                       1              Case No. 5:20-cv-03639-EJD
                                                                      Case No. 5:20-cv-03642-EJD
                      [DEFENDANTS’ PROPOSED] ORDER RE JURISDICTIONAL MOTIONS
